Citation Nr: 0010813	
Decision Date: 04/24/00    Archive Date: 05/04/00

DOCKET NO.  98-20 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.

Entitlement to the payment of accrued benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Hilary L. Goodman, Counsel


INTRODUCTION

The veteran, who served on active duty from December 1944 to 
November 1946, died in January 1986.

This matter arises from a March 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio that denied service connection for the cause 
of the veteran's death and the payment of accrued benefits.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the originating agency.

2.  The cause of the veteran's death in January 1986 was 
aortic insufficiency with congestive heart failure due to 
extensive peripheral thrombo-occlusive disease due to cardiac 
arrhythmia.

3.  A cardiovascular disability was not shown to be present 
in service or manifested within one year thereafter; the 
disability is not otherwise shown to be related to service.

4.  Nicotine dependence is not shown to have been present 
either in or after service.

5.  No competent medical evidence demonstrating that a 
service-connected disability either caused, hastened, or 
contributed substantially or materially to the veteran's 
death has been submitted.

6.  The claim for service connection for the cause of the 
veteran's death is not supported by cognizable evidence 
demonstrating that the claim is plausible or capable of 
substantiation.

7.  At the time of the veteran's death, he had no pending 
claim for VA benefits.


CONCLUSIONS OF LAW

1.  The claim for service connection for the cause of the 
veteran's death is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).

2.  The claim for accrued benefits is without legal merit. 38 
U.S.C.A. § 5121(a) (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.1000 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant is seeking service connection for the cause of 
the veteran's death as well as the payment of accrued 
benefits.  The legal question to be answered initially with 
respect to the first claim is whether the appellant has 
presented evidence of a well-grounded claim; that is, a claim 
that is plausible.  If she has not presented a well-grounded 
claim, her appeal must fail and there is no duty to assist 
her further in the development of that claim because such 
development would be futile.  38 U.S.C.A. § 5107(a).  As will 
be explained below, the Board finds that this claim is not 
well grounded.
Factual Background

A February 1998 report reflects that the veteran's service 
medical records were apparently lost in a 1973 fire at the 
National Personnel Records Center in St. Louis.

In August 1974 an application for VA pension benefits was 
received from the veteran.  In that application the veteran 
stated that he was not sick in the Armed Services and that 
his sickness happened when he entered the hospital in April 
1973 with a heart condition.  Later in August 1974 the 
veteran's pension claim was denied based upon excess income 
by the VA.

On January 25, 1986, the veteran died at St. John Medical 
Center.  The certificate of death listed the cause of death 
to be aortic insufficiency with congestive heart failure due 
to extensive peripheral thrombo-occlusive disease due to 
cardiac arrhythmia.  No significant conditions were reported 
to have contributed to death.  It was not noted whether an 
autopsy was performed.  At the time of his death, service 
connection was not in effect for any disability, the veteran 
was not shown to be receiving any VA benefits and no claim 
for any VA benefits was pending.

In a questionnaire received from the appellant in February 
1998 she indicated that the veteran began smoking in January 
1945, that he smoked two to three packs a day and that he 
discontinued smoking in June 1985.  She related that the 
veteran first became aware of the disability that resulted in 
death due to tobacco use or due to nicotine dependence in the 
spring of 1973.

Received in November 1998 were records from Ohio Valley 
Hospital which show that the veteran was admitted in April 
1973 for shortness of breath on exertion.  It was noted that 
he had had a mild heart attack two years ago and that there 
was no history of high blood pressure.  It was reported that 
he was a smoker.  The diagnoses on discharge were rheumatic 
heart disease with marked cardiac enlargement and chronic 
atrial fibrillation with congestive failure.  It was noted 
that the only complication was essential hypertension.  No 
diagnosis of nicotine dependence was made.

Also received in November 1998 were records from St. John 
Medical Center showing that the veteran was admitted for 
abdominal pain in January 1981 and that he was again admitted 
for shortness of breath in September 1981.  The diagnoses on 
discharge in October 1981 were congestive heart failure and 
atrial fibrillation.  No diagnosis of nicotine dependence was 
made.

A hearing on appeal was conducted in February 1999.  At this 
time the appellant gave detailed testimony in support of her 
claims.  She related that when she met the veteran, in the 
spring of 1949, he was a smoker.  She stated that she was 
told by he veteran that he started smoking in the service, 
when cigarettes were issued.  The appellant testified that 
the veteran was told by a doctor when the veteran was 
hospitalized that he would die if he did not quit smoking.

Additional treatment records received in March 1999 show that 
the veteran was hospitalized at St. John Medical Center in 
December 1984 and in January 1985.  He was admitted for lower 
extremity pain and numbness in December 1984 and final 
diagnoses included peripheral vascular occlusive disease; 
arteriosclerotic heart disease; acute embolus in the left 
leg; diabetes mellitus; and essential hypertension.  He was 
admitted in January 1985 for left sided leg pain.  Neither 
report of hospitalization included a diagnosis of nicotine 
dependence.

Letters dated from March 1983 through December 1985, from 
Dominic A. Macedonia, M.D., to Constantine Katsaros, M.D., as 
well as treatment records, received in March 1999, show that 
Dr. Macedonia treated the veteran during this period for 
cardiovascular problems.  None of the records included a 
diagnosis of nicotine dependence.
Analysis

I. Service connection

The appellant has requested that service connection be 
granted for the cause of the veteran's death.  38 U.S.C.A. 
§ 1310 (West 1991) provides, in pertinent part, that when any 
veteran dies from a service-connected or compensable 
disability, the VA shall pay dependency and indemnity 
compensation to such veteran's surviving spouse.  The death 
of a veteran is due to a service-connected disability when 
the evidence establishes that such disability was either the 
principal or a contributory cause of death.  38 C.F.R. 
§ 3.312 (West 1991).

The appellant does not contend, nor does the evidence 
suggest, that the veteran developed a cardiovascular 
disability either in service or within one year after 
service.  Rather, the appellant argues that the veteran began 
smoking in service and this led to the development of the 
cardiovascular conditions which resulted in his death.

Nicotine dependence is recognized as a psychiatric disability 
in Diagnostic Criteria from DSM-IV (1994).  However, the 
current record does not reflect that the veteran was ever 
treated for nicotine dependence or that such a diagnosis was 
ever made either in or after service.  Moreover, no competent 
medical authority has indicated that the veteran's smoking 
was related to the development of his cardiovascular 
disabilities.

A well-grounded claim requires more than a mere assertion; 
the claimant must submit supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  When, as here, a 
determinative issue involves a medical diagnosis or medical 
causation, competent medical evidence is required to 
establish well-grounded claims.  While the veteran's spouse 
was certainly competent to judge the immediate effects of the 
veteran's treatment, "the capability of a witness to offer 
such evidence is different from the capability of a witness 
to offer evidence that requires medical knowledge..."  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Further, 
causative factors of a disease amount to a medical question; 
only a physician's opinion would be competent evidence.  
Gowen v. Derwinski, 3 Vet. App. 286 (1992).

No medical opinion linking the veteran's smoking in service 
to his death is of record.  Although the appellant has 
expressed her opinion that such a relationship exists, she is 
not qualified, as a lay person, to furnish medical opinions 
or diagnoses.  Espiritu, supra.  Here, the appellant has not 
submitted any medical opinion or other evidence which 
supports this claim.  Further, no evidence has been presented 
to establish that the cardiovascular disability was present 
in service or for many years thereafter, or that the 
condition was otherwise related to service.  Given the 
evidence that is of record, this claim may not be considered 
well grounded.  38 U.S.C.A. §§ 1310, 5107; 38 C.F.R. 
§§ 3.312, 20.101 (1999).  Since this claim is not well 
grounded, it must, accordingly, be denied.  Grottveit v. 
Brown, 5 Vet. App. 91 (1993); Edenfield v. Brown, 8 Vet. App. 
384 (1995).

II. Accrued Benefits

The threshold question that must be resolved with regard to 
the appellant's claim for accrued benefits is whether she has 
submitted a legal claim which might entitle her to the VA 
benefits she seeks.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) has held that in a case such as this, where the law 
is dispositive, the provisions of 38 U.S.C.A. § 5107 are not 
for consideration [i.e., it is unnecessary to reach the 
question of whether the claim is well-grounded].  If her 
claim fails because of the absence of legal merit or lack of 
entitlement under the law, the claim must be denied as a 
matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

In general, the payment of accrued benefits is governed by 38 
U.S.C.A. § 5121 and 38 C.F.R. § 3.1000, which provides that 
benefits which are "due and unpaid" to the veteran at the 
time of his death may be disbursed to eligible persons.  
38 C.F.R. § 3.1000 provides, in pertinent part, that periodic 
monetary benefits authorized under laws administered by VA, 
to which a payee was entitled at his death under existing 
ratings or decisions, or those based on evidence in the file 
at date of death, and due and unpaid for a period not to 
exceed 2 years prior to the last date of entitlement will, 
upon the death of such person, be paid to his spouse.

Construing together the provisions of 38 U.S.C.A. §§ 5121 and 
5101(a), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that, in order for a surviving 
spouse to be entitled to accrued benefits, the veteran must 
have had a claim pending at the time of his death for such 
benefits or else be entitled to them under an existing rating 
or decision.  Jones v. West, 136 F.3d 1296 (Fed. Cir. 1998)

The Federal Circuit further noted that this conclusion 
comported with the decision in Zevalkink v. Brown, 102 F.3d 
1236 (Fed Cir. 1996), which stated that a consequence of the 
derivative nature of the surviving spouse's entitlement to a 
veteran's accrued benefits claim is that, without the veteran 
having a claim pending at time of death, the surviving spouse 
has no claim upon which to derive his or her own application.

In the instant case, as noted above, the veteran had no claim 
pending for any identified VA benefit at the time of his 
death.  Accordingly, there is no legal basis to the 
appellant's claim.  As the law and not the evidence is 
dispositive in this case, entitlement to payment of accrued 
benefits to the appellant is denied due to the absence of 
legal merit.  38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000.
ORDER

Entitlement to service connection for the cause of the 
veteran's death and to the payment of accrued benefits is 
denied.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals
